ITEMID: 001-107703
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF SCHWABE AND M.G. v. GERMANY
IMPORTANCE: 1
CONCLUSION: Remainder inadmissible;Violation of Art. 5-1;Violation of Art. 11;Non-pecuniary damage - award
JUDGES: Angelika Nußberger;Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicants were both born in 1985 and live in Bad Bevensen and Berlin respectively.
6. From 6 to 8 June 2007 a G8 summit of Heads of State and Government was held in Heiligendamm, in the vicinity of Rostock.
7. The police considered that there was a threat of terrorist attacks, in particular by Islamist terrorists, during the summit. Furthermore, having regard to the experience of previous G8 summits, they considered that there was a risk of property damage by left-wing extremists. The latter were found to have planned to protest against, block and sabotage the summit.
8. The police estimated that there would be around 25,000 participants at an international demonstration in Rostock on 2 June 2007, 2,500 of whom were ready to use violence, and that there would be around 15,000 demonstrators present during the summit, 1,500 of whom would be ready to use violence.
9. On 2 June 2007 serious riots broke out in Rostock city centre, involving well-organised violent demonstrators, forming what has been termed a “black block”, who attacked the police with stones and baseball bats. 400 policemen were injured.
10. According to a press release of the Mecklenburg-West Pomerania Ministry of the Interior dated 28 June 2007, some 17,000 police officers had been involved in ensuring that the G8 summit could be held without disruption and in protecting its participants from attacks by terrorists or antiglobalisation demonstrators prepared to use violence. During the summit, 1,112 people had been detained in holding pens for prisoners (Gefangenensammelstellen). The courts had been asked to confirm the detainees’ detention in 628 cases; they had done so in respect of 113 individuals.
11. In June 2007 the applicants drove to Rostock in order to participate in demonstrations against the G8 summit in Heiligendamm.
12. On 3 June 2007 at around 10.15 p.m. the applicants’ identity was checked and established by the police in a car park in front of Waldeck prison, where they were standing next to a van in the company of seven other people. No other people were present in the car park. The police submitted that the first applicant had physically resisted the identity check. He had allegedly hit the arms of a policeman who had attempted to determine the second applicant’s identity. He had also kicked another policeman’s shin in order to prevent his own identity from being determined. The applicants submitted that the second applicant had himself been hit by the police, although he had already been holding his identity card in his hand ready for inspection. The police searched the van and found folded-up banners bearing the inscriptions “Freedom for all prisoners” and “Free all now”. The applicants were arrested. It appears that the banners found were seized.
13. In two separate decisions taken on 4 June 2007 at 4.20 a.m. and 4 a.m. respectively, the Rostock District Court, having examined both applicants in person, ordered their detention (amtlicher Gewahrsam) until 9 June 2007, 12 noon at the latest.
14. Relying on section 55(1), paragraph 2(a), and section 56(5) of the Mecklenburg-West Pomerania Public Security and Order Act (Gesetz über die öffentliche Sicherheit und Ordnung in Mecklenburg-Vorpommern – “the PSOA”, see paragraphs 37-38 below), the District Court found that the applicants’ detention had been lawful in order to prevent the imminent commission or continuation of a criminal offence. As the applicants had been found in front of Waldeck prison in a van in which objects calling for the liberation of prisoners had been discovered, it had to be assumed that they had been about to commit or aid and abet a criminal offence.
15. The District Court further found that the applicants’ continued detention was indispensable and proportionate. At the hearing, both applicants had given the impression that they had intended to proceed with committing an offence. As they had not made any statements or submissions on the merits, they had been unable to justify their conduct.
16. On 4 June 2007 the Rostock Regional Court, in two separate decisions, dismissed appeals (sofortige Beschwerde) lodged by the first and second applicants.
17. The Regional Court confirmed the District Court’s finding that the applicants’ arrest had been lawful under section 55(1), paragraph 2 (a), of the PSOA. As the applicants had been found in the vicinity of Waldeck prison in possession of banners with an imperative wording (“free”), they had intended to incite others to free prisoners and that constituted an offence. Moreover, having regard to the material in the case file, the first applicant had obstructed police officers in the exercise of their duties. The second applicant, for his part, had been charged with dangerous interference with rail traffic in 2002 in connection with the transport of “castor” containers. The Regional Court further agreed with the District Court’s reasoning to the effect that the continuation of the applicants’ detention was indispensable and proportionate.
18. On 7 June 2007 the Rostock Court of Appeal dismissed further appeals (sofortige weitere Beschwerde) subsequently brought by the applicants. In their appeals, the applicants, represented by counsel, had submitted that the slogans on the banners had been addressed to the police and the authorities, urging them to end the numerous arrests and detentions of demonstrators. They had not been meant to call upon others to attack prisons and to free prisoners by force, an interpretation which had to be considered far-fetched, given that there had not been any violent liberation of detainees from German prisons in recent decades.
19. The Court of Appeal upheld the lower courts’ finding that the requirements of section 55(1), paragraph 2(a), of the PSOA had been met. The applicants’ arrest and continued detention was indispensable in order to avert a danger to public security and order. The banner “Free all now”, together with the banner “Freedom for all prisoners”, could be understood as an incitement to liberate prisoners, an offence under Article 120 of the Criminal Code (see paragraph 41 below). The police had been entitled to assume that the applicants had intended to drive to Rostock and display the banners at the partly violent demonstrations there. As a result, a crowd which had been ready to use violence might have been incited to liberate people who had been arrested and detained.
20. In respect of the second applicant, the requirements of section 55(1), paragraph 2(c), of the PSOA (see paragraph 37 below) had also been met. The second applicant had been arrested in 2002 in comparable circumstances on suspicion of dangerous interference with rail traffic in connection with the transport of castor containers. It was irrelevant whether he had subsequently been convicted.
21. The applicants had not contested the courts’ conclusions; they had not made any statements or submissions on the merits. The police had been obliged to take into consideration the general security situation in Rostock on 2 and 3 June 2007. On those days, very violent clashes between demonstrators and the police had taken place in the city centre. Moreover, the applicants had proved to be prone to violence themselves by attacking police officers.
22. The Court of Appeal further considered that the applicants’ right to freedom of expression under the Basic Law did not warrant a different conclusion. It accepted that the slogans on the banners could be understood in different ways. However, in the tense situation in and around Rostock the police had been authorised to prevent ambiguous declarations which could have lead to a risk to public security and order.
23. Furthermore, the duration of the applicants’ detention was proportionate. According to a report by the Rostock police of 6 June 2007, between 6,000 and 10,000 anti-globalisation activists, some of whom were very violent, were moving towards Heiligendamm and were calling for an “attack on the embankment”. It could not be ruled out that the applicants would have participated in those demonstrations with the banners and would thus have incited other demonstrators to liberate prisoners.
24. On 6 June 2007 both applicants lodged a constitutional complaint with the Federal Constitutional Court and applied for an interim injunction ordering their immediate release.
25. The applicants complained that their detention had violated, in particular, their right to liberty and their right to freedom of expression. The second applicant further submitted that his detention had been in breach of his right to freedom of assembly. Both applicants argued that it had been far-fetched to interpret the slogans on the banners as inciting other demonstrators to attack prisons and to liberate prisoners. The banners had been addressed to the police, who had already arrested many antiglobalisation activists, to the participants in the G8 summit and to the public in general, and had not advocated acts of violence. The applicants further stressed that they did not have any previous convictions. The second applicant submitted, in particular, that the criminal proceedings against him for dangerous interference with rail traffic had been discontinued.
26. These complaints were initially registered under file nos. 2 BvR 1195/07 and 2 BvR 1196/07. On 8 June 2007 the reporting judge at the Federal Constitutional Court informed the applicants’ representatives by telephone that the Federal Constitutional Court would not take a decision on the applicants’ request for interim measures.
27. On 9 June 2007 at 12 noon the applicants were released from prison.
28. The applicants’ constitutional complaints of 6 June 2007 were then considered to have become devoid of purpose following their release.
29. On 6 July 2007 the applicants asked the Constitutional Court to find that their detention had been unconstitutional, despite the fact that they had been released in the meantime. Thereupon, their constitutional complaints were registered anew (files nos. 2 BvR 1521/07 and 2 BvR 1520/07).
30. On 6 August 2007 the Federal Constitutional Court, in two separate decisions, declined to consider the first and second applicants’ constitutional complaints, without giving reasons (file nos. 2 BvR 1521/07 and 2 BvR 1520/07).
31. The decision was served on the first applicant’s counsel on 14 August 2007 and on the second applicant’s counsel on 13 August 2007.
32. The criminal proceedings instituted against the first applicant for having obstructed public officers in the exercise of their duties (Widerstand gegen Vollstreckungsbeamte) in the course of the identity check on 3 June 2007 were discontinued, in exchange for the first applicant paying 200 euros (EUR). The criminal proceedings against the second applicant for the same offence were discontinued on grounds of insignificance.
33. The applicants submitted that one of the police officers involved in their arrest had later been convicted of causing bodily harm while discharging public duties in relation to a different matter. They submitted that the proceedings were still pending before the appellate court. The Government did not comment on that point.
34. No criminal proceedings were brought against the applicants for having incited others to free prisoners.
35. On 20 December 2007 the Rostock Court of Appeal dismissed the applicants’ complaints of a violation of their right to be heard.
36. On 1 May 2008 the Federal Constitutional Court declined to consider the first applicant’s fresh constitutional complaint (file no. 2 BvR 538/08) and on 3 May 2008 it declined to consider the second applicant’s fresh constitutional complaint (file no. 2 BvR 164/08). In their complaints the applicants had relied, in particular, on their rights to liberty, to freedom of expression and to freedom of assembly.
37. Section 55(1) of the PSOA, in so far as relevant, provides:
“A person may only be detained if:
1. ... ;
2. this is indispensable in order to prevent the imminent commission or continuation of a criminal offence; the assumption that a person will commit or aid and abet such an offence may be based, in particular, on the fact that
(a) he or she has announced or incited the commission of the offence or carries banners or other items containing such incitement;
...
(c) he or she has been apprehended in the past on comparable grounds as a person involved in the commission of offences, and if facts warrant the conclusion that a repetition of this conduct is to be expected ...”
38. Section 56(5) of the PSOA provides that if the police take a person into custody, they must immediately obtain a judicial decision on the lawfulness and continuation of the detention. The judicial decision must set a maximum duration of detention, which may not exceed ten days in cases governed by section 55(1), paragraph 2. The District Court in the district in which the person concerned was arrested has jurisdiction to take the decision.
39. Under section 52 of the PSOA, the authorities may order a person to leave a place or prohibit a person from going to a specific place (Platzverweisung) in order to avert a real danger. If the facts warrant the conclusion that the person will commit an offence in a specific area, the person may be prohibited from entering that area for up to ten weeks.
40. Under section 61(1) of the PSOA, an item may only be seized in order to avert an imminent danger to public security or order (paragraph 1) or if the facts warrant the conclusion that it might be used in order to commit a criminal or regulatory offence (paragraph 4).
41. Section 120(1) of the Criminal Code provides that anyone who frees a prisoner or incites or helps him to escape is to be punished by imprisonment of up to three years or a fine. Subsection 3 of section 120 provides that an attempt to commit such an offence is also punishable.
42. Sections 112 et seq. of the Code of Criminal Procedure concern pretrial detention. Pursuant to Section 112(1) of the Code, a defendant may be remanded in custody if there is a strong suspicion that he has committed a criminal offence and if there are grounds for arresting him. Pre-trial detention may not be ordered if it is disproportionate to the importance of the case and to the penalty or measure of correction and prevention expected to be imposed.
VIOLATED_ARTICLES: 11
5
VIOLATED_PARAGRAPHS: 5-1
